DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 was filed after the mailing date of the non-final rejection on October 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed January 5, 2021, has been fully considered and entered.  Accordingly, Claims 1, 3-11, 13-18, and 20 are pending in this application.  Claims 1, 11, and 17 are independent claims.
Allowable Subject Matter
Claims 1, 3-11, 13-18, and 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, a combination of all of the elements of Independent Claim 1 and equivalent Independent Claims 11 and 17.  Specifically, the prior art does not disclose:
“identifying a semantic conflict between the first keyword category and the second keyword category based on the semantic distance between at least one of the plurality of keywords in the first keyword category and at least one of the plurality of keywords in the second keyword category as defined by a corresponding edge within the semantic graph.”
Ormont (PG Pub. No. 2015/0095319 A1) contemplates keyword expansion via semantic entity traversal (see Ormont, paragraph [0058]).  However, Ormont does not suggest the use of the semantic relationship graph for identifying a semantic conflict between keyword categories based on semantic distance defined using edges of the semantic relationship graph.
Roque (PG Pub. No. 2016/0203130 A1) discloses a semantic relationship graph with edges representing a relationship between keywords (see Roque, paragraph [0171]).  However, the edges of the semantic relationship graph in Roque do not contemplate identifying a semantic conflict between keyword categories based on semantic distance defined using edges of the semantic relationship graph.
Beretta (PG Pub. No. 2014/0149106 A1), Takeuchi (PG Pub. No. 2015/0227620 A1), and Abhyankar (PG Pub. No. 2015/0095319 A1) do not disclose a semantic relationship graph and thus also cannot disclose identifying a semantic conflict between the first keyword category and the second keyword category based on the semantic distance between at least one of the plurality of keywords in the first keyword category and at least one of the plurality of keywords in the second keyword category as defined by a corresponding edge within the semantic graph.
Claims 3-10, 13-16, 18, and 20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Hu (PG Pub. No. 2010/0185689 A1), which concerns extracting semantic-based keywords through mining word semantics.
Shieh (“Relational Term-Suggestion Graphs Incorporating Multipartite Concept and Expertise Networks”, ACM Transactions on Intelligent Systems and Technology, January 2014), which concerns generating multipartite networks from social media for use in keyword expansion.
Beretta (PG Pub. No. 2014/0149106 A1), which concerns categorization based on word distance.
Takeuchi (PG Pub. No. 2015/0227620 A1), which concerns categorizing keywords.
Dudkiewicz (PG Pub. No. 2002/0092031 A1), which concerns generating metadata for programming events.
Kitagawa (US Patent No. 6,138,116 A), which concerns a method and system for semantic based data retrieval.
Register (US Patent No. 5,371,807 A), which concerns classification of natural language text.
Abhyankar (PG Pub. No. 2008/0104060 A1), which concerns assessing relevant categories and measures for use in data analysis.
Roque (PG Pub. No. 2016/0203130 A1), which concerns identifying and evaluating semantic patterns in written language.
Ormont (PG Pub. No. 2015/0095319 A1), which concerns query expansion, filtering, and ranking for improved semantic search results utilizing knowledge graphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                   










































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161